Title: From John Adams to Robert R. Livingston, 21 November 1782
From: Adams, John
To: Livingston, Robert R.


Sir
Paris Nov. 21. 1782

We live in critical Moments. Parliament is to meet and the Kings Speech will be delivered on the 26.— if the Speech announces Mr Oswalds Commission, and the two Houses in their Answers, thank him for issuing it, and there Should be no Change in the Ministry, the Prospect of Peace will be flattering. Or if there Should be a Change in the Ministry, and the Duke of Portland with Mr Fox and Mr Burke Should come in, it will be Still more so. But if Richmond, Cambden, Keppell and Townsend Should retire, and my Lord North and Company, come in, with or without the Earl of Shelburne the appearances of Peace will be very unpromising. My Lord North indeed cannot revoke the Acknowledgment of our Independance, and would not probably renounce the Negotiations for Peace, but ill Will to Us is so habitual to him and his Master, that he would fall in earnestly with the Wing-clipping System; join in attempts to deprive Us of the Fisheries & the Missisippi, and to fasten upon Us, the Tories, and in every other measure to cramp, Stint, impoverish and enfeeble Us. Shelburne is not So orthodox as he should be, but North is a much greater Heretick in American Politicks.
It deserves much Consideration, what Course We should take in Case the old Ministry Should come in, in whole or in Part. It is certain at present, that to be obnoxious to the Americans, and their Ministers is a very formidable popular Cry, against any Minister or Candidate for the Ministry in England, for the Nation is more generally for recovering the good Will of the Americans then they ever have been.— Nothing would Strike Such a Blow to any Ministry as to break off the Negotiations for Peace. if the old Ministry come in, they will demand Terms of Us, at first, probably that We can never agree to.
It is now 11 or 12 days Since the last Result of our Conferences were laid before the Ministry in London. Mr Vaughan went off, on Sunday noon the 17. So that he is no doubt, before this Time with my Lord Shelburne.— He is possessed of an ample Budget of Arguments to convince his Lordship, that he ought to give up, all the remaining Points between Us. Mr Oswalds Letters will Suggest the Same Arguments in a different Light; and Mr Stratchey, if he is disposed to do it is able to enlarge upon them all in Conversation.
The fundamental Point of the Sovereignty of the United States being Settled in England the only Question now is, whether they Shall pursue, a contracted or a liberal, a good natured or an ill natured Plan towards Us. If they are generous, and allow Us all We ask, it will be the better for them. if Stingy, the worse. That France dont wish them to be very noble to Us, may be true. But We Should be Dupes indeed, if We did not make Use of every Argument with them to shew them, that it is their Interest to be so. And they will be the greatest Bubbles of all, if they Should Suffer themselves to be deceived by their Passions, or by any Arts to adopt an opposite Tenor of Conduct.
With great Esteem I have the Honour / to be, Sir your most obedient and / most humble servant
John Adams

